Citation Nr: 1236667	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-37 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer to include as secondary to herbicide exposure.

2.  Entitlement to service connection for left oropharynx cancer to include as secondary to herbicide exposure.

3.  Entitlement to an initial compensable evaluation for adenocarcinoma of the prostate, status post prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  He died in January 2010.  The appellant is the Veteran's surviving spouse. 

At the time of his death, the Veteran had a pending appeal for the issues of entitlement to service connection for left oropharynx cancer and lung cancer and also entitlement to an initial compensable evaluation for adenocarcinoma of the prostate, status post prostatectomy.  The appeal was from a February 2009 determination of Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. 

In this case, the Veteran died in January 2010, and the appellant filed a proper claim for substitution in January 2010.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A. 

In June 2012, the appellant testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for lung cancer and entitlement to an initial compensable evaluation for adenocarcinoma of the prostate, status post prostatectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the June 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal for the issue of entitlement to service connection for left oropharynx cancer.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for left oropharynx cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal with respect to the issue of entitlement to service connection for left oropharynx cancer and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to service connection for left oropharynx cancer is dismissed.


REMAND

The appellant seeks service connection for lung cancer, to include as secondary to herbicide exposure.

Applicable law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) shall be service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The Death Certificate noted the immediate cause of death was bradycardia/asystole caused by possible aspiration/hypoxia/electrolyte abnormalities cardiac ischemia/PE; moderately differentiated squamous cell carcinoma left oral cavity T4N2bM1, stage 4C w/metastases to lungs; and acute kidney failure/hypercalcemia of malignancy.

There is no doubt that the Veteran had cancer of the lungs which, in part, caused his death.  The question in this case is whether the cancer in the lungs was a primary lung cancer or a cancer which metastasized from another part of the body, in this case, the oral cavity.  

X-ray of the chest in June 2004 showed the presence of a 6 millimeter density projecting to the level of the right lung apex as well as a 5 millimeter density projecting to the level of the aorticopulmonary window region.  The examiner noted that although these densities may be reflective of superimposition of pulmonary vessels, the presence of a potential 6 millimeter pulmonary nodule involving the right lung apex or a 5 millimeter pulmonary nodule involving the apical posterior segment for the left upper lobe are also considerations.  The examiner noted that the acquisition of a follow up frontal view of the chest was suggested within two to three months for continuing assessment of stability of these two densities if clinically indicated.

Right lung microscopic findings on autopsy included multiple nodules of metastatic squamous cell carcinoma morphologically similar to the tumor found in the oral cavity.  The surrounding lung parenchyma exhibited post-obstructive changes, mild congestion and autolysis.  The left lung microscopic findings included multiple nodules of metastatic poorly differentiated squamous cell carcinoma.  The tumor demonstrated a poorly differentiated small cell variant of squamous cell carcinoma.  The examiner noted, "Although this lesion most likely represents dedifferentiated metastatic squamous cell carcinoma from the oral cavity tumor, the possibility of a second primary cannot be entirely excluded."

In March 2010, a VA physician provided an opinion that it seemed that the most significant factor in the Veteran's death was the squamous cell carcinoma of his mouth that metastasized to his lungs and that the lung metastasis was probably the significant factor causing his death.  In September 2010, the same VA physician noted,

It is correct that in 2004 there were some abnormalities on the x-ray which were suggestive of possible cancer, and further evaluation was warranted. . . .  However, at autopsy, which is the definitive way to diagnose medical problems, they believe that the findings more likely related to metastatic squamous cell carcinoma of tongue.  They said there was a possibility that they were primary lung cancers, but again their findings are more likely related to metastatic cancer from the tongue. . . .  Thus, it is totally impossible to know for sure as the pathology is the final most definitive way of diagnosis.  If the veteran had lung cancer in 2004, I would have expected that it would have spread by at least six years later.  There was no evidence of metastasis from a lung cancer.  All the metastases were felt to be from the tongue cancer.  Even if he did have lung cancer, that was not the majority of the cause of his death.  Again, it is possible that he had lung cancer prior to the development of the cancer of the tongue; however, it is unlikely based on the pathology findings and, even if he did have it, it did not contribute to the cause of death.

In support of her claim, the appellant, submitted at the Travel Board hearing, a letter authored by Dr. Gulati which states,

I have reviewed the medical records of [the Veteran] who was exposed to Agent Orange.  He was seen at Largo Medical Center in 2004 for abnormal chest x-ray (right lung apical nodule, and a possible left apical mass, Exhibit q) and prostate cancer.  The follow up of the lung should be considered and the subsequent work up and management at Baypines VAMC and at Moffit Cancer Center for his condition should include a very likely progression/metastasis of Lung Cancer a known complication of Agent Orange.  In my professional opinion the Lung Cancer preceded the throat cancer.  In my experience; Agent Orange damages DNA throughout the body, some organs are able to repair the damage and others run into problems especially cancer.  In other words, once the DNA is damaged then a patient has the risk of multiple cancers of different areas such as Head and Neck, Mouth (throat), Lung, even the Prostate cancers etc. occur in such patients. . . .  I strongly feel that all the complications in [the Veteran] are agent orange related.

The appellant also seeks an initial compensable evaluation for residuals of prostate cancer, status post prostatectomy.

The RO determined that the Veteran's adenocarcinoma of the prostate status post prostatectomy was noncompensably disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Under, Diagnostic Code 7528, malignant neoplasms of the genitourinary system, is rated as 100 percent disabling.  38 C.F.R. § 4.115b.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, renal dysfunction with albumin and casts with history of acute nephritis or hypertension non-compensable under Diagnostic Code 7101, warrants a non compensable rating; with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, warrants a 30 percent rating; with constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under Diagnostic Code 7101, warrants a 60 percent rating; with persistent edema and albuminuria with BUN 40 to 80 mg% or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating; and requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.

The Board notes that in January 2010, the Veteran was admitted to the hospital for kidney injury.  Autopsy conducted January 15, 2010, indicated that bilateral kidneys demonstrated mild autolytic changes without significant evidence of glomerulosclerosis, infarct, or malignancy.  The Veteran's death certificate noted acute kidney failure/ hypercalcemia of malignancy.  

The Board notes that there are no treatment records in the claims file dated between September 2009 and the Veteran's death in January 2010.  

In order to afford the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary to include obtaining all possible VA treatment records from September 2009 until the Veteran's death, including all terminal treatment records in January 2010.  

In addition, given the discrepancy in the record as to whether the Veteran had primary lung cancer or cancer of the lung which metastasized from the oral cavity, it is the Board's opinion that a VA medical opinion is required to address this discrepancy.

 Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to indicate if the Veteran received any VA or non-VA medical treatment for prostate cancer residuals such as any kidney dysfunction or voiding problems that is not evidenced by the current record.  The appellant should be requested to indicate if the Veteran received any VA or non-VA medical treatment for lung cancer that is not evidenced by the current record (to include any follow up appointments after the June 2004 chest x-ray.  If so, the appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, including all VA treatment records dated from September 2009 to January 2010 (including all terminal treatment records) from Bay Pines VA medical facility, should then be obtained and associated with the claims folder.  The appellant should be advised that she may also submit any evidence or further argument relative to the claims at issue.

2.  The claims file should be forwarded to a VA physician.  Due to the complexity of this case, the VA physician must be an oncologist, preferably a pulmonary oncologist.  The oncologist should review the claims folder, to include the contrasting opinions of the VA physician and the private physician.

The oncologist should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had a primary lung cancer in addition to cancer that metastasized from the oral cavity.  

The oncologist should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's kidney failure which resulted in his death was at least in part due to the Veteran's residuals of prostate cancer, status post prostatectomy.  

If so, the oncologist should provide an opinion whether the record indicates that the Veteran had any of the following:  renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension; constant albuminuria with some edema or definite decrease in kidney function or hypertension; persistent edema and albuminuria with BUN 40 to 80 mg% or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.

The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


